Motion Denied and Order filed February 28, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01096-CV

                       DWAIN CAMPBELL, Appellant
                                       V.
               CARRIAGE PLACE APARTMENTS, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1016454

                                 ORDER
      This is an appeal from a judgment signed December 10, 2012, awarding
damages for breach of a residential lease. Appellant, who is pro se, filed an
affidavit of indigence on December 7, 2012. See Tex. R. App. P. 20.1(c). The
Harris County Clerk filed a timely contest to appellant’s affidavit. See Tex. R.
App. P. 20.1(e). The trial court granted the County’s request for an extension of
time to conduct a hearing on the contest until December 18, 2012. See Tex. R.
App. P. 20.1(i)(3). Appellant had the burden to prove his affidavit’s allegations.
See Tex. R. App. P. 20.1(g)(1). Finding appellant did not meet his burden of proof,
on December 18, 2012, the trial court signed an order sustaining the contest and
requiring appellant to pay the costs of this appeal. See Tex. R. App. P. 20.1(i)(4).
On December 19, 2012, a partial clerk’s record related to the denial of appellant’s
claim of indigence was filed. See Tex. R. App. P. 20.1(j)(3).

      On December 28, 2012, this court notified appellant that the appellate filing
fee of $175.00 was past due. No response was filed. On January 29, 2013, the court
issued an order requiring appellant to pay the filing fee on or before February 11,
2013. In response to a notice from the court reporter who reported the trial that
appellant had not made payment arrangements for preparation of the record, on
February 7, 2013, this court notified appellant that he was required to pay for
preparation of the record and provide proof of payment by February 22, 2013.

      On February 11, 2013, appellant filed a “Motion for Waiver of Filling Fee’s
[sic] and Request for Extension of Time.” On February 13, 2013, appellee filed a
response to appellant’s motion and a motion to dismiss the appeal. Appellee
complains that the record is past due and appellant has failed to request and pay for
the reporter’s record or pay the filing fee. The Harris County Clerk’s office also
confirmed that appellant had not paid for preparation of the record, and this court
again notified appellant that the appeal was subject to dismissal. Appellee argues
that the appeal should be dismissed because appellant has been provided several
opportunities to cure these omissions and he has failed to do so.

      Texas Rule of Appellate Procedure 20.1(j) provides that a party claiming
indigence may seek review of the trial court’s order sustaining a contest to his
affidavit of indigence by filing a motion challenging the order with the appellate
court within 10 days after the order sustaining the contest is signed or within 10
days after the notice of appeal is filed, whichever is later. See Tex. R. App. P.

                                          2
20.1(j)(1), (2). Appellant’s notice of appeal was filed December 7, 2012, and the
order sustaining the contest was signed December 18, 2012. Accordingly, appellant
was required to seek review of the trial court’s ruling on or before December 28,
2012. Appellant did not file any motion or other request in this court until February
11, 2013, when he filed the motion to waive fees. In the motion, appellant states
that he cannot afford to pay court fees and that he filed a timely pauper’s affidavit.
Even if we construed appellant’s motion as a request to review the trial court’s
order sustaining the contest, the motion is untimely. See Mata v. Wells Fargo
Bank, NA, No. 14-12-00517-CV, 2012 WL 3686220 (Tex. App.—Houston [14th
Dist.] Aug. 28, 2012, no pet.) (mem. op.). Moreover, appellant presented no
argument or authority for reversal of the trial court’s ruling.

      Accordingly, we DENY appellant’s motion to waive fees. Appellee’s
motion to dismiss the appeal remains pending. We order appellant to pay the
appellate filing fee on or before March 15, 2013. In addition, we order appellant to
make payment arrangements for preparation of the complete clerk’s record and the
reporter’s record from the trial and provide this court with proof of payment on or
before March 15, 2013.

      If appellant fails to comply with this order, the court will consider dismissal
of the appeal. See Tex. R. App. P. 42.3(c).



                                PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                           3